        Case 2:21-cv-00130-JDP Document 7 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DANIEL HARPER,                                  Case No. 2:21-cv-00130-JDP (PC)
11                       Plaintiff,                   ORDER TO SHOW CAUSE WHY
                                                      PLAINTIFF’S APPLICATION TO
12            v.                                      PROCEED IN FORMA PAUPERIS
                                                      SHOULDN’T BE DENIED BECAUSE OF
13    CDCR, et. al.,                                  HIS STATUS AS A “THREE-STRIKER”
14                       Defendants.                  THIRTY-DAY DEADLINE
15

16

17          Plaintiff Daniel Harper is a state prisoner proceeding without counsel in this civil rights
18   action brought under 42 U.S.C. § 1983. He has filed an application to proceed in forma pauperis.
19   ECF No. 2. No prisoner may proceed in forma pauperis in a civil action if they have previously
20   had three actions dismissed as frivolous, malicious, or for failure to state a claim. 28 U.S.C.
21   § 1915(g). Plaintiff has had three cases dismissed for failure to state a claim:
22          (1) Harper v. Wilcox, No. 2:07-cv-1158-LKK-KJM at ECF Nos. 5 & 6;
23          (2) Harper v. Williams, et. al., No. 2:07-cv-02166-LKK-GGH at ECF Nos. 18 & 19; and
24          (3) Harper v. Morgan, No. 2:08-cv-02526-GGH at ECF No. 15.
25   Plaintiff would still be entitled to proceed in forma pauperis if his complaint alleged that he is in
26   imminent danger of serious physical injury. 28 U.S.C. § 1915(g). It does not. Plaintiff names
27   three defendants, the California Department of Corrections and Rehabilitation, social worker
28
                                                        1
        Case 2:21-cv-00130-JDP Document 7 Filed 03/04/21 Page 2 of 2


 1   Alexandria Tan, and correctional officer K. Ancheta. ECF No. 1 at 2. His allegations are

 2   difficult to understand and none of the defendants are mentioned therein. As best I can tell, his

 3   issues relate to disciplinary proceedings and his placement in administrative segregation. Id. at 3.

 4   Plaintiff does not allege that he is imminent danger.

 5            Within thirty days, plaintiff should respond to this order and show why, in spite of his

 6   “three-striker” status, he should be allowed to proceed in forma pauperis. Alternatively, he may

 7   discharge this order by submitting the 402 dollar filing fee. If plaintiff’s response does not

 8   adequately justify being allowed to proceed in forma pauperis, I will recommend that his

 9   application be denied.

10
     IT IS SO ORDERED.
11

12
     Dated:      March 3, 2021
13                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
